DETAILED ACTION
The Request for Continued Examination (RCE) filed 05/18/21 has been entered.  Claims 1, 5, 9-10 and 14-22 are currently pending, with claim 6 being cancelled and claims 17-22 being newly added.  Despite the claim amendments and Applicant’s arguments, the 102 rejections are maintained as detailed below.  Revised section 112 rejections are also detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 9-10 and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 17, 19 and 21-22 are rejected because claim 1 is replete with indefinite claim language.  First, claim recites “a pneumatic brake device” twice, making it unclear if this is more than one pneumatic brake device or not.  See claim 1, lines 2-3, 6.  This double inclusion is improper and confusing.  Second, the limitation “making available, at the pneumatic brake actuator, a basic pressure for rapid braking by a pneumatic brake device the pneumatic brake actuator” is grammatically flawed, confusing and unclear.  See claim 1, lines 5-7 (emphasis added).  Third, the next limitation recites “a brake pressure generated by the electropneumatic brake device,” but this has been previously defined in the first limitation.  See claim 1, lines 3, 9.  Once again, this makes it unclear if there is more than one “brake pressure” generated by the electropneumatic brake device, this double inclusion is improper and confusing.  In addition, the claim language often uses “making available” and passive voice phrasing that makes it unclear what is being claimed.  For example, claim 1 recites “augmenting the basic brake pressure…by making available a brake pressure generated by a electropneumatic brake device…” -- it is unclear which of the two devices, if any, is actually doing the “augmenting.” 
Claims 5, 9-10, 14-16, 18 and 20 are rejected because claim 5 has multiple indefiniteness problems.  First, claim 5 recites “an electropneumatic brake device for generating a second brake pressure and making it available at the pneumatic brake actuator.”  See claim 5, lines 5-6.  What is “it” – the electropneumatic brake device or the second brake pressure?  Applicant should be explicit here.  Second, claim 5 recites “…starting from the basic brake pressure made available,” but “the basic brake pressure” lacks sufficient antecedent basis.  See claim 5, line 11.  Is this “the brake pressure,” or some other pressure value?  In addition, similar to claim 1, the claim language often uses “making available” and passive voice phrasing that makes it unclear what functions the various devices actually perform. 
Claim 14 is further rejected because it recites actuating the electropneumatic brake device “such that the brake pressure” does not undershoot a value, but it is unclear if Applicant is referring to “the brake pressure,” which is the pressure generated by the pneumatic brake device or the “second brake pressure” generated by the electropneumatic brake device.  See claim 14, line 2. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Herden
Claim(s) 1, 5, 9-10 and 14-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herden (U.S. Patent Pub. No. 2014/0217810).  Herden is directed to an emergency braking device for a rail vehicle.  See Abstract. 
Claim 1: Herden discloses a method for performing open-loop or closed-loop control of a rail vehicle brake system [see Abstract] that has a pneumatic brake actuator [see para. 0026 (“pneumatic actuators (not shown)”)], a pneumatic brake device (14) and an electropneumatic brake device (12, 16) for generating a brake pressure, the method comprising: making available, at the pneumatic brake actuator, a basic brake pressure for rapid braking [see para. 0013 (“emergency braking or rapid braking”)] by a pneumatic brake device (14) [see para. 0024 (“device 14” provides “an applied control pressure, such as an emergency brake control pressure”)] to the pneumatic brake actuator; and augmenting the basic brake pressure at the pneumatic brake actuator, by making available a brake pressure generated by the electropneumatic brake device for rapid braking [see para. 0025 (“the brake control pressure is modified by a pneumatic load control pressure which is provided by the pressure adjustment device”); para. 0024 (“also possible to use…a pressure amplifier which not only transmits an applied control pressure to a greater volume, but also increases it”)], as a function of a load and/or a speed, starting from the basic brake pressure made available [par. 0025 (“load pressure signal Tmod is adjusted as a function of the speed…adjustment can be performed in a pneumatic or electropneumatic manner”); para. 0026 (“emergency brake control pressure is adjusted by the control device 54 on the basis of load value data T and a speed value v”)].  See Figs. 1-3. 
Claim 5: Herden discloses a rail vehicle brake system [see Abstract] comprising: a pneumatic brake actuator [see para. 0026 (“pneumatic actuators” not shown)]; a pneumatic brake device (14) for generating a brake pressure and making the brake pressure available at the pneumatic brake actuator [see para. 0026 (“the control valve device 14 is an electropneumatic control device…designed to provide an emergency brake control pressure”)]; an electropneumatic brake device (12, 16) for generating a second brake pressure and making it available at the pneumatic brake actuator [see para. 0024-25 (16 may be a “pressure amplifier” and 12 is a pressure adjustment device)];  and a controller (53, 54) configured to actuate the pneumatic brake device and the electropneumatic brake device for rapid braking [see para. 0025 (“brake control device 14 and the emergency brake pressure adjustment device 12 together form an emergency brake device”)] such that the pneumatic brake device makes available the brake pressure and the brake pressure generated by the pneumatic brake device is augmented as a function of a load and/or a speed by the electropneumatic brake device [see para. 0025 (“the brake control pressure is modified by a pneumatic load control pressure which is provided by the pressure adjustment device”); para. 0024 (“also possible to use…a pressure amplifier which not only transmits an applied control pressure to a greater volume, but also increases it”)]; para. 0026 (“emergency brake control pressure is adjusted by the control device 54 on the basis of load value data T and a speed value v”)] starting from the basic brake pressure made available.  See Figs. 2, 3.
Claim 9: Herden discloses the controller is configured to actuate the electropneumatic brake device such that the brake pressure generated by the pneumatic brake device does not undershoot a predefined lower limiting value during the rapid braking.  See para. 0021 (“…a minimum emergency brake control pressure which must not be undershot in the event of emergency braking”).   
Claim 10: Herden discloses a rail vehicle having at least one car which is equipped with at least one pneumatic brake actuator and including a brake system as claimed in claim 5.  See Abstract. 
Claims 14-15: see claims 9-10 above, respectively. 
Claim 16: Herden discloses that the electropneumatic device is configured to calculate a resulting brake pressure for rapid braking.  See para. 0025.
Claims 17-18: Herden discloses that the pneumatic brake device (12, 14) and electropneumatic brake device (18) are independently coupled to the pneumatic brake actuator [see para. 0026 (“pneumatic actuators” not shown)].  See para. 0013 (note: this is an alternative embodiment where main control device 18 adjusts the emergency brake pressure from the emergency brake device 12, 14, both devices independently connected to the actuators). 
Claims 19-20: Herden discloses that the rapid braking comprises emergency braking.  See para. 0024-25.
Claim 21: Herden discloses that the basic brake pressure is a minimum brake pressure.  See para. 0024 (with 16 being a “pressure amplifier,” the brake pressure generated by the control device may be deemed a “minimum” value).  The remainder of this claim limitation is already recited in claim 1. 
Claim 22: see claim 9 above. 

Response to Arguments
Applicant's arguments filed 05/18/21 have been fully considered but they are not persuasive.
First, Applicant argues that there is no “augmenting” of brake pressure since “only a single pressure is provided.”  See Remarks, page 6.  In response, this is simply incorrect.  Paragraph [0025] makes clear that the brake pressure from control device 14 may be adjusted due to the pressure adjustment device 12 (based on load and speed values), and that this constitutes an emergency brake device (i.e., for “rapid braking”).  In addition, paragraph [0024] indicates that the pressure converter 16 may instead be a “pressure amplifier,” which would result in “augmenting” the brake pressure from control device 14.  
Second, Applicant argues that it is unreasonable for the “actuator” to include the valves 56 and component 16, but the rejection of claims 1 and 5 are modified such that this argument is rendered moot.  Regardless, “actuator” is broadly claimed, and the language in the reference doesn’t limit how it can be applied to read on the claims. 
Third, Applicant contends that devices 14 and 18 may not be used in conjunction with each other to perform rapid braking, pointing to paragraph [0024] which discusses device 18 being “bypassed.”  See Remarks, pages 6-7.  In response, an alternative embodiment is discussed in paragraph [0013] where main control device 18 adjusts the emergency brake pressure from the emergency brake device 12, 14.  Regardless, the “electropneumatic device” may be the pressure adjustment device 12 and/or the “pressure amplifier” 16, both of which act to augment the brake pressure from pneumatic brake device 14. 
Finally, Applicant focuses on component 16 being a “pressure converter” and that the brake device 14 and 18 provide “control pressures” rather than “brake pressures.”  See Remarks, page 7.  In response, first, these devices 12/14 and 18 provide “brake control pressures” which is sufficient to meet the claim limitation of “brake pressure.”  See para. 0025.  Second, the component 16 may be a “pressure amplifier,” and constitute the claimed “electropneumatic brake device” that “augments” the pressure provided at the pneumatic brake device 14.  See para. 0024.  Thus, Applicant’s argument is without merit, relying on specific embodiments of the reference and overly narrow interpretations of the claim language. 
For the foregoing reasons, all pending claims remain rejected as detailed above. 


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                         May 26, 2021